 In the Matter Of SOUTHERN FRUIT DISTRIBUTORS, INC.andAMERICANFEDERATION OF LABORCase No. 10-C-2196AMENDED ORDERJanuary 24, 1919On December 16, 1948, the Board issued its Decision and Order inthe above-entitled proceeding in which it adopted the findings, con-clusions,and recommendations of the Trial Examineras setforth inhis Intermediate Report.'The Order, as recommended by the TrialExaminer, provided in paragraph 2 (c) thereof that the Respondentshould,Post at its plant at Orlando, Florida, copies of the notice at-tached to the Intermediate Report herein marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region, shall, after being duly signed by Respond-ent's representative, be posted by Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material;This notice,however, shallbe and it herebyis amended by striking from the firstparagraph thereof the words "The recommendations of a TrialExaminer"and sub-stituting in lieu thereof the words"A Decisionand Order."In the event that thisOrder is enforced by decreeof a Courtof Appeals,there shall be inserted in the notice,before the words "A Decision and Order,"the words"A Decree of the United StatesCourt of Appeals Enforcing... .Prior to the issuance of the aforesaid Decision and Order, the Gen-eral Counsel, on June 30, 1948, had duly filed and served upon theparties Exceptions to Intermediate Report and Recommended Order,in which he excepted to paragraph 2 (c) of the Trial Examiner's"Recommendations" insofar as the posting provisions set forth thereinfailed to take into consideration the seasonal nature of the Respond-ent's operations and the fact that the plant's sectionizing department,which is particularly involved in this proceeding, operates only for'80 N L R B 128381 N. L. R. B., No. 41.259829595-50-vol. 81-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 5 months during the late fall and early winter of eachyear.The Board inadvertently failed to consider these Exceptionsof the General Counsel.Having duly reconsidered its Order in the light of these Exceptionsthe Board finds that the policies of the Act will be best effectuated byrequiring that the Respondent post the said notices for a 60-day periodwhen full seasonal operations are in progress at the plant.Accordingly,IT IS HEREBY ORDERED that the said Order of December 16, 1948, inthis proceeding, be, and it hereby is, amended by striking paragraph2 (c) thereof and substituting the following:Post at its plant at Orlando, Florida, copies of the notice at-tached to the Intermediate Report herein marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director forthe Tenth Region, shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive daysthereafter,while the plant is in full operation,in conspicuo.lsplaces, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered byany other material.* This notice,however,shall be, and it hereby is, amended by striking from thefirst paragraphthereof thewords"The recommendations of a Trial Examiner" andsubstituting in lieu thereof the words"Decision and Order"and it shall be, andhereby is,further amendedby strikingthe final sentence thereof and substituting inlieu thereof the following,"This notice must remain posted for sixty(60) consecutive days from the datehereof,whole the plant is infull operation,and must not be altered,defaced, orcovered by any other material."In the event that this Order is enforced by decreeof a Court of Appeals,there shall he inserted in the notice,before the words"Decision and Order,"the words"A Decree ofthe United States Court of AppealsEnforcing . . .CHAIRMAN HERZOG and MEMBER GRAY took no partinthe considera-tion of the above Amended Order.